Citation Nr: 1109560	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-16 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for temporal arteritis with headaches.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for temporal arteritis with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a rating decision by of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for temporal arteritis and denied entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for temporal arteritis.

In March 2008, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.  

When the case was last before the Board in July 2008, it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that in September 2000, the Veteran was awarded Social Security Administration (SSA) disability benefits for his temporal arteritis, abscess of the ganglion sheath, neurological deficits, and degenerative changes in the right shoulder.  The SSA benefits were awarded for the time period from November 14, 1998, through March 10, 2000.  Because improvement in the Veteran's medical condition (and, therefore, ability to work) was shown as of March 11, 2000, the SSA disability benefits were discontinued on that date.  Although the period of SSA benefits received is finite, the medical records associated with the SSA disability award may be relevant to the Veteran's claims on appeal because they pertain to the Veteran's temporal arteritis.  Notably, "relevant records" for the purpose of 38 U.S.C. § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  As these records are not contained in the claims file, and there is no evidence showing that they have been sought previously, they should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to request from the SSA the records pertinent to the Veteran's award of Social Security disability benefits, including the medical records relied upon concerning that claim.  A response from the SSA should be sought, even if no records are available.

2.  Following receipt of any SSA records, return the claims file, to include a copy of this remand, as well as the newly obtained SSA disability records, to the VA examiner who provided the July 2009 addendum opinion in order to obtain another addendum opinion based upon the entire record (which includes the newly obtained SSA disability records).  The examiner should provide the following:

a)  What is the current diagnosis or diagnoses relative to temporal arteritis, and the Veteran's claimed right eye blindness, headaches, surgical scar on the left side of the head, and left-sided facial numbness?

b)  For each diagnosis offered, is it at least as likely as not that this disability had its onset in service?

A rationale for any conclusion should be included in a legible report.  If any question cannot be answered, the examiner should state the reason.

Following the above development, if there remains a diagnosed disability that is not associated with active service, the examiner should determine whether it represents: (1) additional disability not present prior to VA hospitalization and care; (2) a disability proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part; or, (3) VA furnished hospital care, medical or surgical treatment, or examination without proper consent; and (4) an event not reasonably foreseeable based on what a reasonable health care giver would have foreseen.

The examiner should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the examiner should state the reason.

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


